11 GREMILLION, Judge.
This court issued a rule to show cause to the defendant-appellant, Imperial Fire & Casualty Insurance Company, why the above captioned appeal should not be dismissed on the ground that the judgment appealed was a nonappealable interlocutory ruling. We hereby dismiss the appeal.
The plaintiff filed this personal injury suit in Sulphur City Court against the defendants, Sandra Spell and her insurer, Imperial Fire & Casualty Insurance Company. Imperial Fire & Casualty Insurance Company filed a motion for summary judgment, and a hearing was held on July 11,1995. On October 13, 1995, the trial court rendered judgment denying defendant’s motion for summary judgment. On November 10, 1995, the defendant, Imperial Fire & Casualty Insurance Company filed a motion and order for appeal. The record was lodged with this court on January 3, 1996. On January 4, 1996, this court issued a rule to show cause why the above |2captioned appeal should not be dismissed as being an appeal from a non-appealable interlocutory ruling. On January 18, 1996, the attorney for the defendant sent a letter to the court stating that the defen*537dant acquiesced in the court’s motion to dismiss the appeal from the denial of the motion for summary judgment, however defendant reserved its right to seek a writ application.
In the present case, the denial of a motion for summary judgment is a nonappealable interlocutory ruling. For these reasons, we hereby dismiss the appeal at appellant’s cost and remand to the district court for further proceedings. We also note that the time delays for filing a supervisory writ application have expired. Therefore, appellant’s reservation of his rights to file a supervisory writ application is denied.

APPEAL DISMISSED.